Citation Nr: 0419408	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1983 to 
November 1986 and from September 1990 to May 1991.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2002, a 
statement of the case was issued in January 2003, and a 
substantive appeal was received in March 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified at a Board videoconference hearing in 
January 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  He has testified as 
to alleged stressors, and in May 2003 he submitted a 
"stressor letter" with attachments in response to an RO 
request for stressor details.  The record does not reflect 
that the RO has made any attempt to verify the veteran's 
claimed stressful events.  Rather, it appears that the RO 
denied the claim on the basis that there is no diagnosis of 
PTSD, although there is at least one private medical 
diagnosis of PTSD and a unclear diagnosis on VA examination 
in September 2002 of "History of post-traumatic stress 
disorder, mostly in remission."  Significantly, the VA 
examiner went on to comment that the veteran's Global 
Assessment of Functioning score was estimated to be 75 "from 
the standpoint of post-traumatic stress disorder."  The 
Board believes that the facts of this case warrant an 
appropriate effort by the RO to verify the claimed stressors 
and, if a stressor is verified, to afford the veteran a PTSD 
examination to clearly determine whether he suffers from PTSD 
and, if so, whether it is related to the verified stressor.  

Additionally, the veteran also mentioned in his Board hearing 
that he was treated at a medical facility in addition to 
Alamo Mental Health Clinic.  The veteran explained that Dr. 
Williams at the Northwood Psychiatric Center treated him, 
but, it appears there are no medical records from that 
facility in the file.  The RO should make efforts to obtain 
these records.   

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  Request copies of the veteran's 
treatment records from the Northwood 
Psychiatric Center, to include any 
records documenting treatment by a Dr. 
Williams.  Request the address and phone 
number for the facility from the veteran, 
if necessary, and obtain any necessary 
consent to the release of medical 
records.  All records received should be 
associated with the claims file.

3.  The RO should forward copies of 
pertinent documents (to include his March 
2003 stressor letter and attachments and 
any pertinent military personnel records) 
listing the veteran's assigned unit and 
claimed stressful events, as well as his 
dates of service in the Persian Gulf, 
U.S. Armed Services Center for Research 
of Unit Records (CRUR).  The RO should 
request that the CRUR provide, if 
possible, documentation verifying the 
veteran's participation in combat, as 
well as documentation verifying the 
occurrence of certain events claimed by 
him as stressors for his PTSD.  All 
information supplied by CRUR should be 
associated with the claims file.  

4.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a special VA PTSD 
examination (to include any psychological 
testing deemed necessary by the examiner) 
to determine if he currently suffers from 
PTSD and, if so, whether the PTSD is 
related to the verified stressor(s).  The 
claims file should be reviewed by the 
examiner in connection with the 
examination.  

5.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim.  The RO should make 
a specific determination as to whether or 
not the veteran was engaged in combat 
with the enemy.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case, and 
they should be provided with an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




